 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   GARY GAGLIOLO,                                      Case No. 1:20-cv-01719-NONE-SAB

11                  Plaintiff,                           ORDER DISREGARDING STIPULATION
                                                         TO CONTINUE SCHEDULING
12           v.                                          CONFERENCE

13   KAWEAH MANOR, INC., et al.,                         (ECF Nos. 41, 42)

14                  Defendants.

15

16          On June 14, 2021, the parties filed a stipulation to continue the scheduling conference

17 previously set for June 24, 2021, due to the pending motion to remand. (ECF No. 41.) However,

18 the scheduling conference previously set for June 24, 2021, was already continued and the

19 stipulation was filed in error, as indicated in the notice to disregard the stipulation filed on June
20 17, 2021. (ECF No. 42.)

21          Accordingly, IT IS HEREBY ORDERED that the stipulation filed on June 14, 2021

22 (ECF No. 41), is DISREGARDED.

23
     IT IS SO ORDERED.
24

25 Dated:      June 21, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
